                             Case 1:20-cv-04809-TCB Document 1-30 Filed 11/25/20 Page 1 of 2
JS44 (Rev.            NDGA)                       CIVIL COVER SHEET
The JS44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by
local rules of court. This form is required for the use of the Clerk of Court for the purpose of initiating the civil docket record. (SEE INSTRUCTIONS ATTACHED)


I. (a) PLAINTIFF(S)                                                                              DEFENDANT(S)
         CORECO JA’QAN PEARSON,                                                                  BRIAN KEMP, in his official capacity as Governor of
         VIKKI TOWNSEND CONSIGLIO, BJ VAN GUNDY, Assistant                                       Georgia, BRAD RAFFENSPERGER, in his official capacity
         Secretary of the Georgia Republican Party, JASON M                                      as Secretary of State and Chair of the Georgia State
         SHEPHERD, on behalf of the COBB COUNTY REPUBLICAN                                       Election Board, DAVID J. WORLEY, in his official capacity
         PARTY, GLORIA KAY GODWIN, JAMES KENNETH
                                                                                                 as a member of the Georgia State Election Board,
         CARROLL, CAROLYN HALL FISHER, CATHLEEN ALSTON
         LATHAM
                                                                                                 REBECCA N.SULLIVAN, in her official capacity as a
                                                                                                 member of the Georgia State Election Board, MATTHEW
   (b) COUNTY OF RESIDENCE OF FIRST LISTED                                                     COUNTY OF RESIDENCE OF FIRST LISTED
        PLAINTIFF                   Richmond                                                   DEFENDANT          Fulton
                          (EXCEPT IN U.S. PLAINTIFF CASES)                                                        (IN U.S. PLAINTIFF CASES ONLY)

                                                                                                 NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND
                                                                                                 INVOLVED

  (c) ATTORNEYS (FIRM NAME, ADDRESS, TELEPHONE NUMBER, AND                                       ATTORNEYS                  (IF KNOWN)
                                   E-MAIL ADDRESS)

         Harry W. MacDougald
         CALDWELL, PROPST & DELOACH, LLP
         Two Ravinia Drive, Suite 1600
         Atlanta, GA 30346
         (404) 843-1956 hmacdougald@cpdlawyers.com

II. BASIS OF JURISDICTION                                                     III. CITIZENSHIP OF PRINCIPAL PARTIES
      (PLACE AN “X” IN ONE BOX ONLY)                                                 (PLACE AN “X” IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)
                                                                                                        (FOR DIVERSITY CASES ONLY)

                                                                              PLF      DEF                                 PLF      DEF

   1 U.S. GOVERNMENT          ✔   3 FEDERAL QUESTION                         ✔ 1      ✔ 1 CITIZEN OF THIS STATE                4       4    INCORPORATED OR PRINCIPAL
     PLAINTIFF                      (U.S. GOVERNMENT NOT A PARTY)                                                                           PLACE OF BUSINESS IN THIS STATE

   2 U.S. GOVERNMENT              4 DIVERSITY                                   2        2   CITIZEN OF ANOTHER STATE          5       5    INCORPORATED AND PRINCIPAL
     DEFENDANT                      (INDICATE CITIZENSHIP OF PARTIES                                                                        PLACE OF BUSINESS IN ANOTHER STATE
                                     IN ITEM III)
                                                                                3        3   CITIZEN OR SUBJECT OF A          6        6    FOREIGN NATION
                                                                                             FOREIGN COUNTRY


IV. ORIGIN             (PLACE AN “X “IN ONE BOX ONLY)
                                                                                                        TRANSFERRED FROM              MULTIDISTRICT         APPEAL TO DISTRICT JUDGE
   ✔ 1 ORIGINAL            2 REMOVED FROM           3 REMANDED FROM            4 REINSTATED OR        5 ANOTHER DISTRICT            6 LITIGATION -        7 FROM MAGISTRATE JUDGE
        PROCEEDING           STATE COURT             APPELLATE COURT            REOPENED                  (Specify District)          TRANSFER              JUDGMENT


        MULTIDISTRICT
      8 LITIGATION -
        DIRECT FILE


V. CAUSE OF ACTIONJURISDICTIONAL
                   (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE - DO NOT CITE
                                    STATUTES UNLESS DIVERSITY)
     42 U.S.C. Sec. 1983 & 1988; U.S. Const. Art. 1, Sec. 4; Amdts. 5, 14; 3 U.S.C. Sec. 5. Plaintiffs seek immediate injunctive
     relief arising from election fraud and illegality in the November 3, 2020 Presidential election.



(IF COMPLEX, CHECK REASON BELOW)

        1. Unusually large number of parties.                                        6. Problems locating or preserving evidence
        2. Unusually large number of claims or defenses.                             7. Pending parallel investigations or actions by government.
    ✔   3. Factual issues are exceptionally complex                                  8. Multiple use of experts.
        4. Greater than normal volume of evidence.                                   9. Need for discovery outside United States boundaries.
        5. Extended discovery period is needed.                                     10. Existence of highly technical issues and proof.


                                                                        CONTINUED ON REVERSE
FOR OFFICE USE ONLY

RECEIPT #                           AMOUNT $                                         APPLYING IFP                        MAG. JUDGE (IFP) ______________________

JUDGE                               MAG. JUDGE                                       NATURE OF SUIT                       CAUSE OF ACTION______________________
                                                      (Referral)
             Case 1:20-cv-04809-TCB Document 1-30 Filed 11/25/20 Page 2 of 2
VI. NATURE OF SUIT (PLACE AN “X” IN ONE BOX ONLY)
CONTRACT - "0" MONTHS DISCOVERY TRACK              CIVIL RIGHTS - "4" MONTHS DISCOVERY TRACK                SOCIAL SECURITY - "0" MONTHS DISCOVERY
         150 RECOVERY OF OVERPAYMENT &                     440 OTHER CIVIL RIGHTS                           TRACK
              ENFORCEMENT OF JUDGMENT                  ✔   441 VOTING                                               861 HIA (1395ff)
         152 RECOVERY OF DEFAULTED STUDENT                 442 EMPLOYMENT                                           862 BLACK LUNG (923)
             LOANS (Excl. Veterans)                        443 HOUSING/ ACCOMMODATIONS                              863 DIWC (405(g))
         153 RECOVERY OF OVERPAYMENT OF                    445 AMERICANS with DISABILITIES - Employment             863 DIWW (405(g))
             VETERAN'S BENEFITS                            446 AMERICANS with DISABILITIES - Other                  864 SSID TITLE XVI
                                                           448 EDUCATION                                            865 RSI (405(g))
CONTRACT - "4" MONTHS DISCOVERY TRACK
         110 INSURANCE                                                                                      FEDERAL TAX SUITS - "4" MONTHS DISCOVERY
         120 MARINE                                IMMIGRATION - "0" MONTHS DISCOVERY TRACK                 TRACK
         130 MILLER ACT                                    462 NATURALIZATION APPLICATION                           870 TAXES (U.S. Plaintiff or Defendant)
         140 NEGOTIABLE INSTRUMENT                         465 OTHER IMMIGRATION ACTIONS                            871 IRS - THIRD PARTY 26 USC 7609
         151 MEDICARE ACT
         160 STOCKHOLDERS' SUITS                   PRISONER PETITIONS - "0" MONTHS DISCOVERY                OTHER STATUTES - "4" MONTHS DISCOVERY
         190 OTHER CONTRACT                        TRACK                                                    TRACK
         195 CONTRACT PRODUCT LIABILITY                    463 HABEAS CORPUS- Alien Detainee                        375 FALSE CLAIMS ACT
         196 FRANCHISE                                     510 MOTIONS TO VACATE SENTENCE                           376 Qui Tam 31 USC 3729(a)
                                                           530 HABEAS CORPUS                                        400 STATE REAPPORTIONMENT
REAL PROPERTY - "4" MONTHS DISCOVERY                       535 HABEAS CORPUS DEATH PENALTY                          430 BANKS AND BANKING
TRACK                                                      540 MANDAMUS & OTHER                                     450 COMMERCE/ICC RATES/ETC.
         210 LAND CONDEMNATION                             550 CIVIL RIGHTS - Filed Pro se                          460 DEPORTATION
         220 FORECLOSURE                                   555 PRISON CONDITION(S) - Filed Pro se                   470 RACKETEER INFLUENCED AND CORRUPT
         230 RENT LEASE & EJECTMENT                        560 CIVIL DETAINEE: CONDITIONS OF                             ORGANIZATIONS
         240 TORTS TO LAND                                     CONFINEMENT                                          480 CONSUMER CREDIT
         245 TORT PRODUCT LIABILITY
         290 ALL OTHER REAL PROPERTY               PRISONER PETITIONS - "4" MONTHS DISCOVERY                        490 CABLE/SATELLITE TV
                                                   TRACK                                                            890 OTHER STATUTORY ACTIONS
TORTS - PERSONAL INJURY - "4" MONTHS                       550 CIVIL RIGHTS - Filed by Counsel                      891 AGRICULTURAL ACTS
DISCOVERY TRACK                                            555 PRISON CONDITION(S) - Filed by Counsel               893 ENVIRONMENTAL MATTERS
         310 AIRPLANE                                                                                               895 FREEDOM OF INFORMATION ACT 899
         315 AIRPLANE PRODUCT LIABILITY            FORFEITURE/PENALTY - "4" MONTHS DISCOVERY                             DMINISTRATIVE PROCEDURES ACT /
         320 ASSAULT, LIBEL & SLANDER              TRACK
         330 FEDERAL EMPLOYERS' LIABILITY                  625 DRUG RELATED SEIZURE OF PROPERTY                    950 CONSTITUTIONALITY OF STATE STATUTES
         340 MARINE                                             21 USC 881
         345 MARINE PRODUCT LIABILITY                      690 OTHER
                                                                                                            OTHER STATUTES - "8" MONTHS DISCOVERY
         350 MOTOR VEHICLE
                                                                                                            TRACK
         355 MOTOR VEHICLE PRODUCT LIABILITY       LABOR - "4" MONTHS DISCOVERY TRACK
         360 OTHER PERSONAL INJURY                         710 FAIR LABOR STANDARDS ACT                             410 ANTITRUST
         362 PERSONAL INJURY - MEDICAL                     720 LABOR/MGMT. RELATIONS                                850 SECURITIES / COMMODITIES / EXCHANGE
             MALPRACTICE                                   740 RAILWAY LABOR ACT
         365 PERSONAL INJURY - PRODUCT LIABILITY           751 FAMILY and MEDICAL LEAVE ACT                 OTHER STATUTES - “0" MONTHS DISCOVERY
         367 PERSONAL INJURY - HEALTH CARE/                790 OTHER LABOR LITIGATION                       TRACK
              PHARMACEUTICAL PRODUCT LIABILITY             791 EMPL. RET. INC. SECURITY ACT                        896 ARBITRATION
         368 ASBESTOS PERSONAL INJURY PRODUCT                                                                          (Confirm / Vacate / Order / Modify)
              LIABILITY                            PROPERTY RIGHTS - "4" MONTHS DISCOVERY
                                                   TRACK
TORTS - PERSONAL PROPERTY - "4" MONTHS                     820 COPYRIGHTS
DISCOVERY TRACK                                            840 TRADEMARK                                         PLEASE NOTE DISCOVERY
         370 OTHER FRAUD
         371 TRUTH IN LENDING
         380 OTHER PERSONAL PROPERTY DAMAGE        PROPERTY RIGHTS - "8" MONTHS DISCOVERY
         385 PROPERTY DAMAGE PRODUCT LIABILITY     TRACK
BANKRUPTCY - "0" MONTHS DISCOVERY TRACK                    830 PATENT
         422 APPEAL 28 USC 158                             83 PATENT
         423 WITHDRAWAL 28 USC 157




VII. REQUESTED IN COMPLAINT:
         CHECK IF CLASS ACTION UNDER F.R.Civ.P. 23            DEMAND $_____________________________
JURY DEMAND            YES    ✔   NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)


VIII. RELATED/REFILED CASE(S) IF ANY
         JUDGE_______________________________
                        Amy Totenberg                                     DOCKET NO._______________________
                                                                                         1:17-cv-2989-AT

CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES:                           (CHECK APPROPRIATE BOX)
         1. PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
     ✔   2. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
         3. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
         4. APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME
            BANKRUPTCY JUDGE.
         5. REPETITIVE CASES FILED BY PRO SE LITIGANTS.
         6. COMPANION OR RELATED CASE TO CASE(S) BEING SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S)):




         7. EITHER SAME OR ALL OF THE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.                                            , WHICH WAS
            DISMISSED. This case IS     IS NOT (check one box) SUBSTANTIALLY THE SAME CASE.




 SIGNATURE OF ATTORNEY OF RECORD                                                                    DATE
